        Case 1:21-cv-00027-DLH-CRH Document 11 Filed 06/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )    ORDER FOR MID-DISCOVERY
             Plaintiff,             )    STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Bruce R. Bibow,                     )
                                    )    Case No. 1:21-cv-027
             Defendant.             )
______________________________________________________________________________

        IT IS ORDERED:

        A mid-discovery status conference will be held before the magistrate judge on September

2, 2021, at 9:00 AM CDT. The conference will be conducted via telephone conference. To

participate in the conference, counsel shall call the following number and enter the following access

code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

        Dated this 9th day of June, 2021.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 1
